In an action for divorce, defendant appeals from an order of the Supreme Court, Westchester County, dated June 7, 1976, which awarded plaintiff $80 per week for the support of the parties’ children and $500 on account of counsel fees, and denied his cross motion to dismiss the complaint as legally insufficient. Order affirmed, with $50 costs and disbursements. Under all of the circumstances herein, the awards for child support and counsel fees were not excessive. Moreover, the complaint, which charges defendant with cruel and inhuman treatment, is legally sufficient to withstand a motion to dismiss. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.